DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2022 has been entered.

Response to Arguments
Applicant's arguments filed October 25, 2022 have been fully considered but they are not persuasive.  
Yi, which also teaches the use of DCI format, teaches wherein the group transmit power control downlink control information message comprises a downlink control information format 2 2 (Section 0326).  Seo teaches determining acknowledgment feedback for the multicast transmission at the UE; identifying, based at least in part on the multicast transmission being multicast to a plurality of UEs, a power control parameter for a feedback transmission to include the acknowledgment feedback (Sections 0065, 0069, power control and thus a power control parameter is applied to the HARQ-ACK/NACK feedback for the multicast).  Kim, which also teaches a system that uses multicast, teaches identifying a plurality of closed loop power control parameters associated with the plurality of UEs (Section 0059, DCI 3/3A including TPC commands, which are the closed power control parameters, for a plurality of UEs).  Zhao, which also teaches multicast, teaches wherein the closed loop power control parameter is for both unicast and multicast communications (Section 0055, closed loop power control for both unicast and multicast thus there will be a closed loop power control parameter associated with said closed loop power control for both unicast and multicast).  The combination of Seo, Kim, Zhao, and Yi teaches receiving a group transmit power control downlink control information message of downlink control information format 2 2 that indicates, from the plurality of closed loop power control parameters, a closed loop power control parameter that is for both unicast and multicast communications and is for a feedback transmission to include the acknowledgment feedback.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 22, 27, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2018/0254872) in view of Kim et al. (US 2012/0044882) in view of Zhao (US 2021/0274327) in view of Park et al. (US 2018/0077690) and in further view of Yi et al. (US 2020/0337029)
Regarding Claim 1, Seo teaches a method for wireless communications, comprising: receiving, at a user equipment (UE), a control message scheduling a multicast transmission to the UE (Sections 0005, 0063, the UE receives scheduling information from the eNB for scheduling transmissions to said UE, the transmissions can be multicast transmissions); determining acknowledgment feedback for the multicast transmission at the UE; identifying, based at least in part on the multicast transmission being multicast to a plurality of UEs, a power control parameter for a feedback transmission to include the acknowledgment feedback (Sections 0065, 0069, power control and thus a power control parameter is applied to the HARQ-ACK/NACK feedback for the multicast); and transmitting the acknowledgment feedback in the feedback transmission in accordance with the power control parameter (Sections 0065, 0069, power control and thus a power control parameter is applied to the HARQ-ACK/NACK feedback for the multicast).
Seo does not teach identifying, based at least in part on the multicast transmission being multicast to a plurality of UEs, a plurality of closed loop power control parameters associated with the plurality of UEs; receiving a group transmit power control downlink control information message of downlink control information format 2 2 that indicates, from the plurality of closed loop power control parameters, a closed loop power control parameter that is for both unicast and multicast communications and is for a feedback transmission to include the acknowledgment feedback, and wherein the control message comprises a cyclic redundancy check scrambled by a group radio network temporary identifier.
Kim, which also teaches a system that uses multicast, teaches identifying a plurality of closed loop power control parameters associated with the plurality of UEs (Section 0059, DCI 3/3A including TPC commands, which are the closed power control parameters, for a plurality of UEs).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed to invention to modify the system of Seo with the features of Kim for the purpose of providing carrier aggregation, hereafter CA, thus providing increased bandwidth or throughput as taught by Kim.  The combination of Seo and Kim teaches identifying, based at least in part on the multicast transmission being multicast to a plurality of UEs, a plurality of closed loop power control parameters associated with the plurality of UEs.
Zhao, which also teaches multicast, teaches wherein the closed loop power control parameter is for both unicast and multicast communications (Section 0055, closed loop power control for both unicast and multicast thus there will be a closed loop power control parameter associated with said closed loop power control for both unicast and multicast).
It would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the Seo combination with the above features of Zhao for the purpose of providing an enhanced system that supports vehicle to everything (V2X) which provides navigation, positioning, wireless communication, and remote sensing as taught by Zhao.
Park1, which also teaches multicast communications, teaches wherein the control message comprises a cyclic redundancy check scrambled by a group radio network temporary identifier (Section 0052).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Seo combination with the above features of Park1 for the purpose of supporting coverage enhancement as taught by Park1.
Yi, which also teaches the use of DCI format, teaches wherein the group transmit power control downlink control information message comprises a downlink control information format 2 2 (Section 0326).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Seo combination with the features of Yi for the purpose of providing URLLC services to support extremely low-latency requirements as taught by Yi.  
The combination of Seo, Kim, Zhao, and Yi teaches receiving a group transmit power control downlink control information message of downlink control information format 2 2 that indicates, from the plurality of closed loop power control parameters, a closed loop power control parameter that is for both unicast and multicast communications and is for a feedback transmission to include the acknowledgment feedback.
Regarding Claim 22, Seo teaches a method for wireless communications, comprising: identifying a multicast transmission for a plurality of user equipments (UEs) (Section 0063, the eNB performs multicast transmissions thus there will be an identifying of said multicast transmissions); determining, based at least in part on the multicast transmission for the plurality of UEs, a power control parameter for feedback transmissions responsive to multicast transmissions (Sections 0065, 0069, power control and thus a power control parameter is applied to the HARQ-ACK/NACK feedback for the multicast); and transmitting, to the plurality of UEs, the multicast transmission (Section 0063, multicast transmissions will be transmitted); identifying, based at least in part on the multicast transmission being multicast to a plurality of UEs, a power control parameter for a feedback transmission to include the acknowledgment feedback (Sections 0065, 0069, power control and thus a power control parameter is applied to the HARQ-ACK/NACK feedback for the multicast).
Seo does not teach determining, based at least in part on the multicast transmission for the plurality of UEs, a plurality of closed loop power control parameter parameters for feedback transmissions responsive to multicast transmissions, wherein the plurality of closed loop power control parameters are associated with the plurality of UEs transmitting, to the plurality of UEs, a control message scheduling the multicast transmission and an indication of the plurality of closed loop power control parameters, wherein the control message comprises a cyclic redundancy check scrambled by a group radio network temporary identifier and transmitting a group transmit power control downlink control information message of downlink control information format 2 2 that indicates, from the plurality of closed loop power control parameters, a closed loop power control parameter that is for both unicast and multicast communications and is for a feedback transmission to include the acknowledgment feedback
Kim, which also teaches a system that uses multicast, teaches identifying/determining a plurality of closed loop power control parameters associated with the plurality of UEs (Section 0059, DCI 3/3A including TPC commands, which are the closed power control parameters, for a plurality of UEs), wherein the plurality of power control parameters are associated with the plurality of UEs; and transmitting, to the plurality UEs, an indication of the plurality of closed loop power control parameters (Section 0059, DCI 3/3A including TPC commands, which are the closed power control parameters, for a plurality of UEs).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed to invention to modify the system of Seo with the features of Kim for the purpose of providing CA thus providing increased bandwidth or throughput as taught by Kim.  The combination of Seo and Kim teaches determining, based at least in part on the multicast transmission for the plurality of UEs, a plurality of closed loop power control parameter parameters for feedback transmissions responsive to multicast transmissions, wherein the plurality of power control parameters are associated with the plurality of UEs; and transmitting, to the UEs, the multicast transmission and an indication of the plurality of closed loop power control parameters.
Zhao, which also teaches multicast, teaches wherein the closed loop power control parameter is associated with both unicast and multicast communications (Section 0055, closed loop power control for both unicast and multicast thus there will be a closed loop power control parameter associated with said closed loop power control for both unicast and multicast).
It would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the Seo combination with the above features of Zhao for the purpose of providing an enhanced system that supports vehicle to everything (V2X) which provides navigation, positioning, wireless communication, and remote sensing as taught by Zhao.
Park1, which also teaches multicast communications, teaches transmitting, to the UE, a control message scheduling the multicast transmission, wherein the control message comprises a cyclic redundancy check scrambled by a group radio network temporary identifier (Section 0052).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Seo combination with the above features of Park1 for the purpose of supporting coverage enhancement as taught by Park1.
Yi, which also teaches the use of DCI format, teaches wherein the group transmit power control downlink control information message comprises a downlink control information format 2 2 (Section 0326).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Seo combination with the features of Yi for the purpose of providing URLLC services to support extremely low-latency requirements as taught by Yi.  
The combination of Seo, Kim, Zhao, and Yi teaches transmitting a group transmit power control downlink control information message of downlink control information format 2 2 that indicates, from the plurality of closed loop power control parameters, a closed loop power control parameter that is for both unicast and multicast communications and is for a feedback transmission to include the acknowledgment feedback.
Regarding Claim 27, Seo teaches an apparatus for wireless communications, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive, at a user equipment (UE), a control message scheduling a multicast transmission to the UE (Sections 0005, 0063, the UE receives scheduling information from the eNB for scheduling transmissions to said UE, the transmissions can be multicast transmissions, Figure 10, Section 0102, the UE comprises a processor and memory that stores instructions processed by said processor); determine acknowledgment feedback for the multicast transmission at the UE; identify, based at least in part on the multicast transmission being multicast to a plurality of UEs, a power control parameter for a feedback transmission to include the acknowledgment feedback (Sections 0065, 0069, power control and thus a power control parameter is applied to the HARQ-ACK/NACK feedback for the multicast); and transmit the acknowledgment feedback in the feedback transmission in accordance with the power control parameter (Sections 0065, 0069, power control and thus a power control parameter is applied to the HARQ-ACK/NACK feedback for the multicast).
Seo does not teach identify, based at least in part on the multicast transmission being multicast to a plurality of UEs, a plurality of closed loop power control parameters associated with the plurality of UEs; receiving a group transmit power control downlink control information message of downlink control information format 2 2 that indicates, from the plurality of closed loop power control parameters, a closed loop power control parameter that is for both unicast and multicast communications and is for a feedback transmission to include the acknowledgment feedback; wherein the control message comprises a cyclic redundancy check scrambled by a group radio network temporary identifier.
Kim, which also teaches a system that uses multicast, identifying/determining a plurality of closed loop power control parameters associated with the plurality of UEs (Section 0059, DCI 3/3A including TPC commands, which are the closed power control parameters, for a plurality of UEs).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed to invention to modify the system of Seo with the features of Kim for the purpose of providing carrier aggregation, hereafter CA, thus providing increased bandwidth or throughput as taught by Kim.  The combination of Seo and Kim teaches identify, based at least in part on the multicast transmission being multicast to a plurality of UEs, a plurality of closed loop power control parameters associated with the plurality of UEs; identify, from the plurality of closed loop power control parameters, a closed loop power control parameter for a feedback transmission to include the acknowledgment feedback.
Zhao, which also teaches multicast, teaches wherein the closed loop power control parameter is for both unicast and multicast communications (Section 0055, closed loop power control for both unicast and multicast thus there will be a closed loop power control parameter associated with said closed loop power control for both unicast and multicast).
It would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the Seo combination with the above features of Zhao for the purpose of providing an enhanced system that supports vehicle to everything (V2X) which provides navigation, positioning, wireless communication, and remote sensing as taught by Zhao.
Park1, which also teaches multicast communications, teaches wherein the control message comprises a cyclic redundancy check scrambled by a group radio network temporary identifier (Section 0052).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Seo combination with the above features of Park1 for the purpose of supporting coverage enhancement as taught by Park1.
Yi, which also teaches the use of DCI format, teaches wherein the group transmit power control downlink control information message comprises a downlink control information format 2 2 (Section 0326).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Seo combination with the features of Yi for the purpose of providing URLLC services to support extremely low-latency requirements as taught by Yi.  
The combination of Seo, Kim, Zhao, and Yi teaches receiving a group transmit power control downlink control information message of downlink control information format 2 2 that indicates, from the plurality of closed loop power control parameters, a closed loop power control parameter that is for both unicast and multicast communications and is for a feedback transmission to include the acknowledgment feedback.
Regarding Claim 30, Seo teaches an apparatus for wireless communications, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: identify a multicast transmission for a plurality of user equipments (UEs) (Section 0063, the eNB performs multicast transmissions thus there will be an identifying of said multicast transmissions, typical eNBs comprise processors that execute instructions stored in memory); determine, based at least in part on the multicast transmission for the plurality of UEs, a power control parameter for feedback transmissions responsive to multicast transmissions (Sections 0065, 0069, power control and thus a power control parameter is applied to the HARQ-ACK/NACK feedback for the multicast); identifying, based at least in part on the multicast transmission being multicast to a plurality of UEs, a power control parameter for a feedback transmission to include the acknowledgment feedback (Sections 0065, 0069, power control and thus a power control parameter is applied to the HARQ-ACK/NACK feedback for the multicast); and transmit, to the plurality of UEs, the multicast transmission (Section 0063, multicast transmissions will be transmitted).
Seo does not teach determine, based at least in part on the multicast transmission for the plurality of UEs, a plurality of closed loop power control parameter parameters for feedback transmissions responsive to multicast transmissions, wherein the plurality of closed loop power control parameters are associated with the plurality of UEs; transmit, to the plurality of UEs, a control message scheduling the multicast transmission and an indication of the plurality of closed loop power control parameters, wherein the control message comprises a cyclic redundancy check scrambled by a group radio network temporary identifier and transmitting a group transmit power control downlink control information message of downlink control information format 2 2 that indicates, from the plurality of closed loop power control parameters, a closed loop power control parameter that is for both unicast and multicast communications and is for a feedback transmission to include the acknowledgment feedback
Kim, which also teaches a system that uses multicast, teaches identify/determine a plurality of closed loop power control parameters associated with the plurality of UEs (Section 0059, DCI 3/3A including TPC commands, which are the closed power control parameters, for a plurality of UEs). wherein the plurality of power control parameters are associated with the plurality of UEs; and transmitting, to the plurality of UEs, an indication of the plurality of closed loop power control parameter parameters (Section 0059, DCI 3/3A including TPC commands, which are the closed power control parameters, for a plurality of UEs).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed to invention to modify the system of Seo with the features of Kim for the purpose of providing CA thus providing increased bandwidth or throughput as taught by Kim.  The combination of Seo and Kim teaches determining, based at least in part on the multicast transmission for the plurality of UEs, a plurality of closed loop power control parameter parameters for feedback transmissions responsive to multicast transmissions, wherein the plurality of power control parameters are associated with the plurality of UEs; and transmitting, to the UEs, the multicast transmission and an indication of the plurality of closed loop power control parameter parameters.
Zhao, which also teaches multicast, teaches wherein the closed loop power control parameter is associated with both unicast and multicast communications (Section 0055, closed loop power control for both unicast and multicast thus there will be a closed loop power control parameter associated with said closed loop power control for both unicast and multicast).
It would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the Seo combination with the above features of Zhao for the purpose of providing an enhanced system that supports vehicle to everything (V2X) which provides navigation, positioning, wireless communication, and remote sensing as taught by Zhao.
Park1, which also teaches multicast communications, teaches transmitting, to the UE, a control message scheduling the multicast transmission, wherein the control message comprises a cyclic redundancy check scrambled by a group radio network temporary identifier (Section 0052).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Seo combination with the above features of Park1 for the purpose of supporting coverage enhancement as taught by Park1.
Yi, which also teaches the use of DCI format, teaches wherein the group transmit power control downlink control information message comprises a downlink control information format 2 2 (Section 0326).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Seo combination with the features of Yi for the purpose of providing URLLC services to support extremely low-latency requirements as taught by Yi.  
The combination of Seo, Kim, Zhao, and Yi teaches transmitting a group transmit power control downlink control information message of downlink control information format 2 2 that indicates, from the plurality of closed loop power control parameters, a closed loop power control parameter that is for both unicast and multicast communications and is for a feedback transmission to include the acknowledgment feedback.
Regarding Claim 10, The above Seo combination teaches all of the claimed limitations recited in Claim 1.  Seo further teaches wherein the power control parameter is applied to uplink control channels configured to carry the acknowledgment feedback for multicast transmissions, unicast transmissions, or both (Section 0069, there is power control applied to the channel that carries the acknowledgement feedback and thus a power control parameter applied). Kim further teaches a closed loop power control parameter (Section 0059, TPC is the closed loop power control parameter).
PLEASE NOTE: Kim, as established above, teaches the feature of a plurality of closed loop power control parameters and thus will not be repeated in the following claims

Claims 2, 3, 4, 7, 9, 20, 23, 24, 28, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2018/0254872) in view of Kim et al. (US 2012/0044882) in view of Zhao (US 2021/0274327) in view of Park et al. (US 2018/0077690) in view of Yi et al. (US 2020/0337029), as applied to Claims 1, 22, 27 set forth above, and further in view of Moon et al. (US 2015/0223213)
Regarding Claims 2, 23, 28 The above Seo combination teaches all of the claimed limitations recited in Claims 1, 22, 27.  The above Seo combination does not teach monitoring the group transmit power control downlink control information message for the closed loop power control parameter indicated from the closed loop power control parameters, the group transmit power control downlink control information message being different than a scheduling downlink control information for the acknowledgment feedback/ transmitting the indication of the closed loop power control parameter in a group transmit power control downlink control information message is separate from downlink control information scheduling the feedback transmissions.
 Moon, which also teaches the use of HARQ, teaches wherein identifying the closed loop power control parameter comprises: monitoring a group transmit power control downlink control information message for the closed loop power control parameter, the group transmit power control downlink control information message being different than a scheduling downlink control information for the acknowledgment feedback (Section 0127, the group power control information is not scheduling information)/ transmitting the indication of the closed loop power control parameter in a group transmit power control downlink control information message is separate from downlink control information scheduling the feedback transmissions (Section 0127, the group power control information is not scheduling information).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed to invention to modify the system of the Seo combination with the features of Moon for the purpose of providing an uplink/downlink time division duplex (TDD) configuration thus allowing for the variable allocation of throughput between the transmit and receive directions as taught by Moon.
Regarding Claims 3, 29, The above Seo combination teaches all of the claimed limitations recited in Claims 1, 27.  The above Seo combination does not teach identifying a plurality of consecutive bits representative of a transmit power control value in the group transmit power control downlink control information message, wherein the closed loop power control parameter is the transmit power control value.
 Moon, which also teaches the use of HARQ, teaches identifying a plurality of consecutive bits representative of a transmit power control value in the group transmit power control downlink control information message, wherein the closed loop power control parameter is the transmit power control value (Section 0127, the remaining bits for the group power control can be consecutive and is the transmit power control value).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed to invention to modify the system of the Seo combination with the features of Moon for the purpose of providing an uplink/downlink time division duplex (TDD) configuration thus allowing for the variable allocation of throughput between the transmit and receive directions as taught by Moon.
Regarding Claims 4, The above Seo combination teaches all of the claimed limitations recited in Claim 3.  Yi further teaches receiving a starting position for the plurality of consecutive bits via radio resource control signaling (Figure 25, Section 0364, starting bit position in a plurality of bits).
Regarding Claim 7, The above Seo combination teaches all of the claimed limitations recited in Claim 3.  Moon further teaches wherein the plurality of consecutive bits in the group transmit power control downlink control information message are received based at least in part on a cyclic redundancy check scrambled by a radio network temporary identifier, the radio network temporary identifier comprising a transmit power control physical uplink control channel radio network temporary identifier, a group radio network temporary identifier, or a combination thereof (Section 0195, CRC scrambled by TPC-PUCCH-RNTI).
Regarding Claim 9, The above Seo combination teaches all of the claimed limitations recited in Claim 1.  Seo further teaches determining one or more power control processes to use for uplink control channels configured to carry the acknowledgment feedback for multicast transmissions, unicast transmissions, or both (Section 0069, there is at least one power control process). 
Seo combination does not teach closed loop power control processes.
 Moon, which also teaches the use of HARQ, teaches closed loop power control processes (Section 0127, at least one closed loop power control process).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed to invention to modify the system of the Seo combination with the features of Moon for the purpose of providing an uplink/downlink time division duplex (TDD) configuration thus allowing for the variable allocation of throughput between the transmit and receive directions as taught by Moon.
Regarding Claim 20, The above Seo combination teaches all of the claimed limitations recited in Claim 1.  Seo further teaches wherein an uplink control channel carries the acknowledgment feedback for both multicast transmissions and unicast transmissions (Sections 0063, 0072, HARQ-ACKs can be sent for both multicast and unicast transmissions), and a power control process for the uplink control channel is applied to either the multicast transmissions or the unicast transmissions (Section 0069, power control of the channel transporting the ACK feedback).
Seo combination does not teach closed loop power control process.
Moon, which also teaches the use of HARQ, teaches closed loop power control processes (Section 0127, at least one closed loop power control process).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed to invention to modify the system of the Seo combination with the features of Moon for the purpose of providing an uplink/downlink time division duplex (TDD) configuration thus allowing for the variable allocation of throughput between the transmit and receive directions as taught by Moon.
Regarding Claim 24, The above Seo combination teaches all of the claimed limitations recited in Claim 23.  Moon further teaches wherein the plurality of consecutive bits conveys the closed loop power control parameter (Section 0127, the remaining bits for the group power control can be consecutive and is the transmit power control parameter) and wherein said consecutive bits are in the group power control downlink control information message (Section 0127).  Yi further teaches transmitting, via radio resource control signaling, an indication of a starting position for a plurality of consecutive bits (Figure 25, Section 0364, starting bit position in a plurality of bits).

Claims 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2018/0254872) in view of Kim et al. (US 2012/0044882) in view of Zhao (US 2021/0274327) in view of Park et al. (US 2018/0077690) in view of Yi et al. (US 2020/0337029) in view of Moon et al. (US 2015/0223213), as applied to Claim 3 set forth above, and further in view of Park et al. (US 2014/0094216)
Regarding Claim 5, The above Seo combination teaches all of the claimed limitations recited in Claim 3.  The Seo combination does not teach wherein the plurality of consecutive bits comprises a configured number of bits, and wherein the configured number of bits has a bit size of two bits or three bits.
Park2, which also teaches the use of downlink control information for power control, teaches wherein the plurality of consecutive bits comprises a configured number of bits, and wherein the configured number of bits has a bit size of two bits or three bits (Section 0051, TPC command of 2 consecutive bits in DCI format 0/3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Seo combination with the above features of Park2 for the purpose of providing a multi-node feature thus improving SINR as taught by Park2.
Regarding Claim 6, The above Seo combination teaches all of the claimed limitations recited in Claim 5.  Yi further teaches receiving an indication of the configured number of bits via radio resource control signaling (Figure 25, Section 0364, RRC indicates the plurality of bits).

Claims 11, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2018/0254872) in view of Kim et al. (US 2012/0044882) in view of Zhao (US 2021/0274327) in view of Park et al. (US 2018/0077690) in view of Yi et al. (US 2020/0337029), as applied to Claims 1, 22 set forth above, and further in view of Suzuki et al. (US 2012/0087334)
Regarding Claims 11, 25, The above Seo combination teaches all of the claimed limitations recited in Claims 1, 22.  The above Seo combination does not teach receiving a configuration for transmitting sounding reference signals, the configuration comprising a closed loop power control process for transmitting the sounding reference signals; and applying the closed loop power control process for transmitting the sounding reference signals to the acknowledgment feedback in the feedback transmission/transmitting a configuration for the plurality of UEs to transmit sounding reference signals comprising a closed loop power control process for transmitting the sounding reference signals, wherein the closed loop power control parameter is based at least in part on the closed loop power control process for transmitting the sounding reference signals.
Suzuki, which also teaches power control, teaches receiving a configuration for transmitting sounding reference signals, the configuration comprising a closed loop power control process for transmitting the sounding reference signals (Sections 0063, 0068, TPC for the PUCCH on which the HARQ feedback information is transported is also applied to the sounding reference signal); and applying the closed loop power control process for transmitting the sounding reference signals to the acknowledgment feedback in the feedback transmission (Sections 0063, 0068, TPC for the PUCCH on which the HARQ feedback information is transported is also applied to the sounding reference signal)/ transmitting a configuration for the plurality of UEs to transmit sounding reference signals comprising a closed loop power control process for transmitting the sounding reference signals (Sections 0063, 0068, TPC for the PUCCH on which the HARQ feedback information is transported is also applied to the sounding reference signal), wherein the closed loop power control parameter is based at least in part on the closed loop power control process for transmitting the sounding reference signals (Sections 0063, 0068, TPC for the PUCCH on which the HARQ feedback information is transported is also applied to the sounding reference signal).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Seo combination with the features of Suzuki for the purpose of efficiently controlling transmission power as taught by Suzuki.

Claims 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2018/0254872) in view of Kim et al. (US 2012/0044882) in view of Zhao (US 2021/0274327) in view of Park et al. (US 2018/0077690) in view of Yi et al. (US 2020/0337029), as applied to Claim 1 set forth above, and further in view of Babaei et al. (US 2018/0279262)
Regarding Claim 16, The above Seo combination teaches all of the claimed limitations recited in Claim 1.  Seo further teaches transmitting a negative acknowledgment for the acknowledgment feedback (Section 0047).
The above Seo combination does not teach monitoring for downlink control information within a time window, the downlink control information scheduling a retransmission for a same hybrid access response request process associated with the acknowledgment feedback; and increasing a transmit power for a subsequent feedback transmission based at least in part on not receiving the downlink control information within the time window.
Babaei, which also teaches power control, teaches monitoring for downlink control information within a time window, the downlink control information scheduling a retransmission for a same hybrid access response request process associated with the acknowledgment feedback (Section 0315, NACKS prompt retransmissions, the DCI can be received within a variety of different time periods); and increasing a transmit power for a subsequent feedback transmission based at least in part on not receiving the downlink control information within the time window (Section 0315, power control commands in the DCI enable transmission of NACKS at increased power, said power control commands can be received within a variety of different time periods thus rendering a scenario wherein said power control commands are not received in a first time period but in a second time period).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Seo combination with the features of Babaei for the purpose of providing packet duplication thus providing transmission reliability as taught by Babaei.
Regarding Claim 18, The above Seo combination teaches all of the claimed limitations recited in Claim 1.  Seo further teaches transmitting a positive acknowledgment for the acknowledgment feedback (Section 0063).
The above Seo combination does not teach monitoring for downlink control information within a time window, the downlink control information scheduling a retransmission for a same hybrid access response request process associated with the acknowledgment feedback; and increasing a transmit power for a subsequent feedback transmission based at least in part on not receiving the downlink control information within the time window.
Babaei, which also teaches power control, teaches monitoring for downlink control information within a time window, the downlink control information scheduling a retransmission for a same hybrid access response request process associated with the acknowledgment feedback (Section 0315, NACKS prompt retransmissions, the DCI can be received within a variety of different time periods); and increasing a transmit power for a subsequent feedback transmission based at least in part on not receiving the downlink control information within the time window (Section 0315, power control commands in the DCI enable transmission of NACKS at increased power, said power control commands can be received within a variety of different time periods thus rendering a scenario wherein said power control commands are not received in a first time period but in a second time period).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Seo combination with the features of Babaei for the purpose of providing packet duplication thus providing transmission reliability as taught by Babaei.

Claims 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2018/0254872) in view of Kim et al. (US 2012/0044882) in view of Zhao (US 2021/0274327) in view of Park et al. (US 2018/0077690) in view of Yi et al. (US 2020/0337029) in view of Babaei et al. (US 2018/0279262), as applied to Claims 16, 18 set forth above, and further in view of Zhang et al. (US 2014/0023028)
Regarding Claim 17, 19, The above Seo combination teaches all of the claimed limitations recited in Claims 16, 18.  The above Seo combination does not teach receiving, via radio resource control signaling, an indication of the time window, an amount for the transmit power increase, or a combination thereof.
Zhang, which also teaches power control, teaches receiving, via radio resource control signaling, an indication of the time window, an amount for the transmit power increase, or a combination thereof (Section 0101, power adjustment or amount based on TPC identifier in RRC).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Seo combination with the above features of Zhang for the purpose of enabling power control in carrier aggregation with different configurations as taught by Zhang.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2018/0254872) in view of Kim et al. (US 2012/0044882) in view of Zhao (US 2021/0274327) in view of Park et al. (US 2018/0077690) in view of Yi et al. (US 2020/0337029), as applied to Claim 1 set forth above, and further in view of Shimezawa (US 2019/0052332)
Regarding Claim 21, The above Seo combination teaches all of the claimed limitations recited in Claim 1.  The above Seo combination does not teach wherein an uplink shared channel carries the acknowledgment feedback for multicast transmissions, and a closed loop power control process for the uplink shared channel is applied to the uplink shared channel.
Shimezawa, which also teaches power control, teaches wherein an uplink shared channel carries the acknowledgment feedback for multicast transmissions, and a closed loop power control process for the uplink shared channel is applied to the uplink shared channel (Sections 0085, 0132, PUSCH used for HARQ-ACK feedback, TPC-PUSCH-RNTI thus there is a closed power control process).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Seo combination with the above features of Shimezawa for the purpose of improving transmission efficiency as taught by Shimezawa.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
December 1, 2022